NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 23, 2010*
                                 Decided December 1, 2010

                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 09-2070

SHONE FOSTER,                                       Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 07-3155

TAMMY POWELL,                                       Harold A. Baker,
    Defendant-Appellee.                             Judge

                                         ORDER

         In this action under 42 U.S.C. § 1983, Shone Foster claims that Tammy Powell, a shift
commander at the Sangamon County Detention Facility, violated the First and Fourteenth
Amendments by threatening him while he was in pretrial detention. Foster had asked why
the jail was on lockdown, and Powell scoffed, “Top Secret, if I told you, I’d have to kill
you.” Foster says this expression was not jest and that he feared for his life. And he grew
more anxious, he continues, after filing a grievance and being confronted by Powell, who
accused him of trying to ruin her career and warned that she could make his stay “very
uncomfortable” if he did not “back off.” Foster did not relent but instead named Powell in


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 09-2070                                                                                  Page 2

a second grievance. After that he had no further contact with her and suffered no adverse
action at the jail.

       At screening, see 28 U.S.C. § 1915A, the district court allowed Foster’s retaliation
theory to proceed, but later the court dismissed the suit because Foster had not updated his
mailing address upon being released from jail. At Foster’s urging, however, the court
reconsidered that ruling and reinstated the suit. The court then granted summary judgment
for Powell on the ground that her isolated comments, uncoupled from any adverse action,
could not have deterred a reasonable person from exercising his First Amendment rights.

       On appeal Foster primarily challenges the rescinded procedural dismissal, but we
construe his pro se filings to contest also the grant of summary judgment for Powell. See
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Even so, the district court properly
decided that, as a matter of law, Powell’s remarks could not have deterred a reasonable
person from exercising his First Amendment rights. See Bridges v. Gilbert, 557 F.3d 541, 552
(7th Cir. 2009); Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982); Thaddeus-X v. Blatter, 175 F.3d
378, 398 (6th Cir. 1999). Indeed Foster’s own conduct makes this point evident, since his
immediate reaction to both conversations with Powell was to file a grievance. And there is
no evidence that he suffered an adverse action while confined, i.e., discipline, altered
conditions of confinement, loss of privileges, reassignment, or otherwise.

                                                                                      AFFIRMED.